Citation Nr: 1822397	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  09-05 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for a thoracolumbar spine disability on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to May 1981 and from June 2006 to November 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge of the Board (Travel Board hearing) in April 2011.  A transcript of that hearing has been associated with the claims file. 

In September 2016 and May 2015, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The May 2015 Board decision denied an increased rating for thoracolumbar spine disability on a schedular basis.  The decision remanded the matter of entitlement to an increased rating on an extraschedular basis, finding that the Veteran's lay statements regarding his employability suggests that the schedular rating may be inadequate and that there may be marked interference with employment due to the thoracolumbar spine disability.  

In the Veteran's January 2018 Appellate Brief, the Veteran requested a new VA examination as he stated that his back condition has worsened.  He stated that his lumbosacral or cervical strain is not a back strain, but degenerative disc disease of the cervical spine with precludes him from conducting various duties.
Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran most recently had a VA examination as to his back in July 2014.  Thus, the Veteran should be afforded a current VA examination to assess the current severity of his thoracolumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to determine the current severity of his service-connected thoracolumbar spine disability.  The claims file should be made available to and reviewed by the examiner, and any necessary diagnostic tests should be performed.  

In particular, the examiner is requested to respond to the following inquires:

(a)  Please detail the functional impairment suffered by the Veteran as a result of his service-connected thoracolumbar spine disability, to include the impact on his employability.

(b)  If the Veteran reports flare-ups, please detail the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of the flares.

(c)  To the extent possible, the examiner is also asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's thoracolumbar spine.  If the examiner is unable to so opine, he or she should clearly explain why that is so.  

2.  Then, after completing any additional development needed, the AOJ should readjudicate the issue of entitlement to an increased rating for thoracolumbar spine disability on an extraschedular basis.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




